UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8213


ROBERT CHRISTOPHER SHIRLEY,

                  Petitioner - Appellant,

             v.

COLLIE RUSHTON, Warden of McCormick Correctional Institute,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:07-cv-02996-HFF)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.



Robert Christopher Shirley, Appellant Pro Se.     Donald John
Zelenka, Deputy Assistant Attorney General, Samuel Creighton
Waters, Assistant Attorney General, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Christopher        Shirley         seeks     to      appeal          the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The    magistrate     judge       recommended        that    relief      be    denied         and

advised Shirley that failure to file timely objections to this

recommendation could waive appellate review of a district court

order    based    upon     the    recommendation.            Despite       this     warning,

Shirley      failed        to      object       to     the      magistrate           judge’s

recommendation.

            The     timely        filing     of      specific       objections           to     a

magistrate       judge’s        recommendation        is    necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties     have         been   warned        of     the     consequences              of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also      Thomas v.         Arn,    474    U.S.      140    (1985).

Shirley    has     waived        appellate        review     by     failing         to    file

objections after receiving proper notice.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented      in     the      materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3